Citation Nr: 1146632	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  99-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.

This appeal arose from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico, which denied a claim for service connection for PTSD. 

By way of procedural history, in April 2005, the Board of Veterans' Appeal (Board) issued a decision which denied the benefit sought.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veteran's Claims (Court), and in April 206, the Court granted a Joint Motion for Partial Remand.  The Joint Motion indicated that a remand was warranted for the Board to: (1) develop the records for the units in which the Veteran served while in the military and consider whether the Veteran's claimed stressors are consistent with the circumstances of his service; (2) provide a more fully developed statement of reasons and bases for its rejection of positive private medical opinions and its finding that there is no current diagnosis of PTSD; and (3) to translate a document the Veteran wrote in 1992.  

The Veteran's claim was thus remanded in September 2006 in order to accomplish the aforementioned development.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD that is related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Service Connection 

The Veteran seeks service connection for PTSD based upon the occurrence of in-service stressors while serving in Vietnam from November 1968 to December 1969.  In his capacity as a medical specialist (and later, as a litter-bearer), his various duties including picking up cadavers, giving first aid to gravely injured soldiers, transporting mutilated prisoners, and handling hospital laundry that contained pieces of flesh from the wounded or dead.  At various times throughout his Vietnam service, personnel records confirm that the Veteran was attached to medical units which include the 36th Evacuation Hospital, 872nd Medical Detachment, and the 584th Medical Company. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s). See 38 C.F.R. § 3.304(f) (2011). 

The Veteran's original claim for service connection for PTSD was filed in June 1992.  

The regulatory provisions governing claims for service connection for PTSD have undergone several revisions since that time.  Where, as here, a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, generally the version most favorable to the Veteran should apply unless Congress provided otherwise or permitted the Secretary to do otherwise. See 38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 Vet. App. 55 (1998). See, too, 38 C.F.R. § 3.114; VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Effective March 7, 1997, and July 13, 2010, VA revised the regulatory provision that governs claims for service connection for PTSD, in particular. 38 C.F.R. § 3.304(f).  

Under the criteria in effect prior to March 7, 1997, service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary as conclusive evidence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (1996). 

Effective March 7, 1997, service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone." Cohen, 10 Vet. App. 128, 140-141 (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1). See also 38 U.S.C.A. § 1154(b).  The ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis. See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor. Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Id.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA again recently amended the regulations concerning the evidentiary standards for establishing an in-service stressor. See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010) (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)). 

Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have 
been medically linked to such in-service stressor by such a specified medical professional.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court. Id.  

With respect to the first requirement of a service connection claim, that of current disability, the Board acknowledges that both the RO and the Board in April 2005 have based the denial of this claim on a lack of current diagnosis (the April 2005 Board decision was later vacated by the Court for reasons indicated above).  In this regard, the Veteran filed his original claim for service-connection for PTSD in 1992.  At that time, he submitted a private treatment record from a psychiatrist reflecting a DSM-III diagnosis of PTSD.  See Letter from Dr. Lourdes Carballo.  

In June 1993, a VA medical record shows that the Veteran was experiencing recurrent nightmares related to his Vietnam service.  He reported having similar episodes in the past.  The assessment was depressive disorder with PTSD features (emphasis added).  

An August 1993 VA progress note shows that the Veteran reported increased alcohol use (as a coping mechanism) and nightmares after his return from Vietnam.  He reported seeing "death" and recovering dead or dismembered people while serving in Vietnam.  The assessment was possible anxiety or depression, but "no clinical picture of PTSD." 

In June 1998, the Veteran submitted a psychiatric evaluation report from Dr. N. Cespedes, which detailed the Veteran's service in Vietnam and diagnosed chronic PTSD related to military service.  

A June 1999 VA psychological examination report reflects diagnoses of alcohol dependency and depressive disorder, but does not otherwise address the propriety/impropriety of a PTSD diagnosis.  


A July 2006 letter from Dr. Riebeling, PhD, indicates that the Veteran meets the DSM-IV criteria for PTSD. 

A November 2009 VA mental examination report reflect no psychological diagnoses, to include PTSD. 

The United States Court of Appeals for Veterans Claims (Court) has provided guidance on the evidence necessary to meet the current disability threshold. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (current disability must be present for a valid service connection claim).  More recently, the Court found that the current disability requirement is also satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if no disability is present at the time of the adjudication. McLain v. Nicholson, 21 Vet. App. 319 (2007). 

In the case at hand, the medical evidence reflects at least three instanaces where the Veteran has been diagnosed with PTSD and/or chronic PTSD, either at the time of filing of his original claim in 1992 or during the pendency of his appeal.  For these reasons, the Board finds that current disability requirement for service connection is satisfied here.  See McLain, supra.  

As for the stressors alleged in this case, the Board notes that throughout the course of this appeal the Veteran has consistently described numerous stressful events he believes to be the cause of his current PTSD.  These stressors are best described by the Veteran himself at his December 1999 Regional Office hearing and in the psychological evaluations conducted by Dr. Cespedes and C. Riebeling, Ph.D.  Specifically, the Veteran contends that while serving in Vietnam as a medical specialist/assistant and as a litter-bearer, he transported dead bodies/cadavers; administered first aid to the gravely wounded; transported war prisoners who were 
mutilated; and handled bloody hospital laundry that sometimes still contained pieces of flesh.  He was exposed to the latter while working in a Company with a "Laundry and Bath Platoon."  

The Veteran's personnel records show that he served in the Republic of Vietnam from November 1968 to December 1969.  During this time, was attached to various medical units which included the 36th Evacuation Hospital (from January 1969 to February 1969); the 872nd Medical Detachment (from April 1969 to June 1969); the 44th Medical Brigade (June 1969); and the 584th Medical Company (December 1969).  See Letter of Appreciation from the 584th Medical Company.  

His DD Form 214 reflects an MOS of medical specialist.  Detailed personnel records show that his "principal" duties also included that of medical advisor, medical specialist, and litter-bearer (i.e., individuals who carry/transport stretchers in the Medical Company) while attached to the aforementioned medical units.  Of note is the Veteran's "Duty MOS" of 91B20, effective June 29, 1969.  The MOS 91B20 is designated to "combat medical specialists."  

The Board notes that the Veteran is competent to give evidence about what he experienced in-service. See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, given the Veteran's consistent accounts of in-service traumatic events, the Board finds him to be very credible.  In light of the foregoing, and further considering that the Veteran's claimed stressors are consistent with the facts and circumstances of his service, the Board finds the Veteran's stressors have been sufficiently corroborated.  

The Board additionally notes that the Veteran's claimed stressors have been conceded as "corroborated" in the RO's October 2009 deferred rating decision.  

Finally, the Board notes that the record contains two positive, private opinions relating the Veteran's PTSD to his claimed in-service stressors.  


The first opinion is from Dr. Rodriguez-Cespedes, a psychiatrist.  She conducted a thorough interview with Veteran before rendering her opinion.  Her August 1998 psychiatric evaluation notes the Veteran's traumatic in-service experiences and subsequent development of PTSD symptomatology.  Dr. Rodriguez-Cespedes opined that the Veteran's chronic PTSD was related to the "military service that he performed in the war in Vietnam."  

Likewise, in her July 2006 evaluation report, Dr. Riebeling opined that based upon a review of the claims file, the Veteran's PTSD was related to his Vietnam experiences.  In so finding, she specially addressed all of the Veteran's claimed stressors and stated that "one would understandably respond with fear, helplessness, and or horror to such experiences."  She also noted that she concurred with Dr. Rodriguez-Cespedes's evaluation, namely, that the Veteran has a "severe mental illness" with many acute symptoms, and that such symptoms clearly persisted as PTSD.  Dr. Riebeling concluded by noting that the Veteran's in-service stressors in Vietnam were sufficient to cause PTSD and that the Veteran did "indeed have PTSD as a result of these events."  

Here, the Board finds both of these positive opinions to be probative pursuant to relevant case law. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Moreover, there are no contrary opinions of record with respect to PTSD (emphasis added).  In this regard, the Board acknowledges that the Veteran underwent VA mental examinations in 1999 and 2009 and that neither examiner diagnosed PTSD.  However, as neither examiner diagnosed PTSD, there are no corresponding nexus opinions regarding PTSD.  Again, it has already been conceded that the Veteran has a current PTSD disability for purposes of service connection.  

Lastly, the Board notes that the January 1999 VA examiner provided no explanation as to why PTSD was not a correct diagnosis.  There is also no indication that he performed any diagnostic tests in rendering his assessment of the Veteran.  For these reasons the Board affords little probative value to the January 1999 VA examiner's conclusions/assessments regarding current mental disability or nexus.  

In sum, the Veteran has been diagnosed as having PTSD as a result of his experiences during active service and there is sufficient evidence corroborating the in-service stressors.  Resolving all doubt in the Veteran's favor, the Board finds that service connection is warranted for PTSD.


ORDER



Entitlement to service connection for PTSD is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


